Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 03/11/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 03/11/2021 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
[AltContent: rect]Regarding claims 1 and 10, the flowing phrases:
(i)“having one end and the other end opposite to the one end” not only lacks proper antecedent basis for “the other end”, but also requires an article for the “one end” when it is first recited.
(ii) “a first semiconductor chip including a first upper electrode, a first lower electrode, and a first gate electrode, and the first semiconductor chip provided on the first metal layer, the first upper electrode electrically connected to the fifth region, and the first lower electrode electrically connected to the first metal layer” is grammatically incorrect. In particular, it is unclear what might be the intended grammatical function of the second or the third “and” in the phrase, since a list of features is being recited in each cases, and yet the grammatical structure of the clause that follows each “and” sets it apart from the others being listed. While the examiner does not presume any knowledge of Applicant’s intentions for the claim, the examiner points out that the phrase, “a first semiconductor chip including a first  upper electrode, a first lower electrode, and a first gate electrode, being provided on the first metal layer, the first upper electrode being electrically connected to the fifth region, and the first lower electrode being electrically connected to the first metal layer” does correct the grammatical errors.
(iii) “a third semiconductor chip including a third upper electrode, a third lower electrode, and a third gate electrode, and the third semiconductor chip provided on the third metal layer, the third upper electrode electrically connected to the third region, and the third lower electrode electrically connected to the third metal layer” is grammatically incorrect. In particular, it is unclear what might be the intended grammatical function of the  second or third “and” in the phrase, since a list of features is being recited in each case, and yet the grammatical structure of the clause that follows each “and” sets apart from the others being listed. While the examiner does not presume any knowledge of Applicant’s intentions for the claim, the examiner points out that the phrase, “a third semiconductor chip including a third upper electrode, a third lower electrode, and a third gate electrode, being provided on the third metal layer, the third upper electrode being electrically connected to the third region, and the third lower electrode being electrically connected to the third metal layer” does correct the grammatical errors.
(iv) “a fourth semiconductor chip including a fourth upper electrode, a fourth lower electrode, and a fourth gate electrode, and the fourth semiconductor chip provided on the third metal layer, the fourth upper electrode electrically connected to the fourth region, the fourth lower electrode electrically connected to the third metal layer” is grammatically incorrect. In particular, it is unclear what might be the intended grammatical function of the  second or third “and” in the phrase, since a list of features is being recited in each case, and yet the grammatical structure of the clause that follows each “and” sets apart from the others being listed. While the examiner does not presume any knowledge of Applicant’s intentions for the claim, the examiner points out that the phrase, “a fourth semiconductor chip including a fourth upper electrode, a fourth lower electrode, and a fourth gate electrode,being provided on the third metal layer, the fourth upper electrode being electrically connected to the fourth region, the fourth lower electrode being electrically connected to the third metal layer” does correct the grammatical errors.
Regarding claims 7 and 14, the phrase “electric resistance” is not in common use in the art. The phrase, “electrical resistance” is suggested as a replacement.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[AltContent: rect]Regarding claims 1 and 10, the limitations: 
(i) “on a side of the one end”, “on the side of the one end”, and “on a side of the other end” is unclear with regard to how it is inherent that an end have a particular side that is unambiguously known  further elaboration.
(ii) “electrically connected to the first main terminal in the first region” is unclear with regard to how Applicant means by the limitation. If reader is to understand that the electrical connection is made “in” the first region, then it remains unclear whether, for example, both termini of the correction are in the region, or one terminus of the connection is in the region while the other may or may not be, or some unspecified portion of the connection merely runs through the region. Alternatively, if Applicant means this to be the first recitation that the first main terminal and the second region are co-located, then the claim lacks proper foundation since such a relationship should have been recited when the first region was first introduced in the claim, perhaps with the first main terminal having been introduced earlier still.
(iii) “electrically connected to the second main terminal in the second region” is unclear with regard to what Applicant means by the limitation. If reader is to understand that the electrical connection is made “in” the second region, then it remains unclear whether, for example, both termini of the correction are in the region, or one terminus of the connection is in the region while the other may or may not be, or some unspecified portion of the connection merely runs through the region. Alternatively, if Applicant means this to be the first recitation that the second main terminal and the second region are co-located, then the claim lacks proper foundation since such a relationship should have been recited when the second region was first introduced in the claim, perhaps with the second  main terminal having been introduced earlier still.
(iv) “electrically connected to the output terminal in the seventh region” is unclear with regard to what Applicant means by the limitation. If reader is to understand that the electrical connection is made “in” the  seventh region, then it remains unclear whether, for example, both termini of the  connection are in the region, or one terminus of the connection is in the region while the other may or may not be, or some unspecified portion of the connection merely runs through the region. Alternatively, if Applicant means this to be the first recitation that the output terminal and the seventh region are co-located, then the claim lacks proper foundation since such relationship should have been recited when the seventh region was first introduced in the claim, or with the output terminal having been introduced earlier still.
References Cited
The references of interest are cited: Soyano (US 9,966,344 B2), HANADA (US 20150287665 A1), and AN, Bing-chong (CN-208637413-U) teach a power semiconductor module

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816